Wood, C. J.
This was an action on the case brought against the city for the appropriation of the plaintiff’s property under tho ordinance of the city council, to the public use, in tho widening of Lower Market street. The jury, under the direction of the court, returned a special verdict that they assessed the value of the land taken, with the improvements and interest, up to ’the first day of the term, exclusive of the benefits conferred, at $4,697. They also *542assessed the benefits conferred upon the plaintiff, by widening Lower Market street, at $2,318.
The only question now arising is, for what sums judgment shall be entered, and is settled by the case of Symonds et al. v. City of Cincinnati, decided at the present term of this court. It was held in that case, and the reasons of such opinion are fully given, that the rule of damages was the real loss or injury sustained, and that'any substantial benefit conferred in making the improvement, might and should be deducted from the value of the property, in assessing the plaintiff’s damages. Judgment will be entered according to this rule, with interest to the first day of the term when the cause was tried in Hamilton county.
Read, J., dissented, for the reasons given in the case of Symonds et al. v. City of Cincinnati.